DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/6/2020 have been fully considered but they are not persuasive. The claims are amended and therefore, the rejections have changed. However, the remarks with respect to the primary reference of Shalon are unpersuasive.
With respect to the rejection of claim(s) 1 (and dependent claims 3-6, and 9-10), Applicant alleges that Shalon solely concerned with “real-time” coaching in ¶[0329] and ¶[0335] and therefore would not teach accessing stored information at a “subsequent time”.
However, in the last sentence of ¶[0329] Shalon teaches that the habit monitoring and association to an experienced environmental stress is provided as feedback to the patient “in real time or in summary form.” In fact, throughout Shalon, the feedback provided to the user is available as an occasional summary (¶[0160], ¶[0210], ¶¶[0220-0221]) and repeatedly discloses that the feedback is provided in real-time and in a later accessed summary (¶[0265]).
With respect to the rejection of claim(s) 12 (and dependent claims 13-17), Applicant alleges that Shalon does not disclose transmitting unprocessed signals in order for the unprocessed signals to be processed by a signal processed of a telecommunications device.
a separate telecommunications device.
With respect to ¶[0188], the citation was to teach the remainder of the limitation “identify an occurrence of the habit, to log a time when the habit occurs, and to count a number of times the habit has occurred in a particular time period” not the telecommunications device as alleged by Applicant.
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-6, 9-10, and 12-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon.
Regarding claim 1, Shalon teaches a method of monitoring a habit of a subject (¶[0047] eating is a habit, but others are contemplated ¶[0104]), the method comprising: 
sensing information from the subject via a plurality of sensors worn by the subject (¶[0018], ¶[0109], ¶[0115], etc. and Figs. 1A-D); 

executing an algorithm via at least one signal processor in communication with the plurality of sensors (¶[0075]), wherein the algorithm is configured to 
identify an occurrence of the habit via signals produced by the plurality of sensors, to log a time when the habit occurs, and to count a number of times the habit has occurred in a particular time period (¶[0188]); and
identify subject physiological and/or psychological stress during the occurrence of the habit (¶[0104] “associated with…stress” ¶[0105] used to qualify the eating);
storing the detected environmental information in data storage (¶[0266]); and 
accessing the stored environmental information at a subsequent time (¶[0266] event log) and executing another algorithm via the at least one signal processor to 
determine one or more environmental factors that caused the physiological and/or psychological stress associated with the habit (¶[0329] weather influences consumption of liquids, ¶[0335] restaurant location).
Regarding claim 3, Shalon teaches the method of Claim 1.
Shalon teaches further comprising, in response to identifying the occurrence of the habit, providing audible information about the habit to the subject via at least one audible device (¶[0185]).
Regarding claim 4, Shalon teaches the method of Claim 3.
Shalon further teaches wherein the audible information comprises a warning that the habit is occurring (¶[0185]).
Regarding claim 5, Shalon teaches the method of Claim 1.

Regarding claim 6, Shalon teaches the method of Claim 1.
Shalon further teaches wherein at least one of the plurality of sensors comprises an acoustical sensor, and wherein sensing information from the subject comprises detecting sounds from the subject via the acoustical sensor (¶[0117]).
Regarding claim 9, Shalon teaches the method of Claim 5.
Shalon further teaches wherein the apparatus comprises the at least one signal processor (¶[0075]).
Regarding claim 10, Shalon teaches the method of Claim 3.
Shalon further teaches wherein the plurality of sensors, the at least one signal processor, and the at least one audible device are supported by an apparatus configured to worn at an ear or head of the subject (Fig. 1C).
Regarding claim 11, Shalon teaches the method of Claim 7.
Shalon further teaches wherein the plurality of sensors, the at least one signal processor, and the at least one environmental sensor are supported by an apparatus configured to worn at an ear or head of the subject (Fig. 1C).
Regarding claim 12, Shalon teaches a method of monitoring a habit of a subject (¶[0047] eating is a habit, but others are contemplated ¶[0104]), the method comprising: 
sensing information from the subject via a plurality of sensors worn by the subject, wherein the plurality of sensors are supported by an apparatus worn at an ear or head of the subject (Fig. 1A-D); 

processing the unprocessed signals via at least one signal processor (processing unit 14) of the portable telecommunications device to identify an occurrence of the habit, to log a time when the habit occurs, and to count a number of times the habit has occurred in a particular time period (¶[0188] identifying habit, logging time, counting habit in time period).
Regarding claim 13, Shalon teaches the method of Claim 12.
Shalon teaches further comprising processing the unprocessed signals via the at least one signal processor to identify subject physiological and/or psychological stress during the occurrence of the habit (¶[0104] “associated with…stress” ¶[0105] used to qualify the eating).
Regarding claim 14, Shalon teaches the method of Claim 12.
Shalon further teaches wherein the apparatus further comprises at least one audible device, and wherein the method further comprises, in response to identifying the occurrence of the habit, providing audible information about the habit to the subject via the at least one audible device (¶[0185]).
Regarding claim 15, Shalon teaches the method of Claim 14, wherein the audible information comprises a warning that the habit is occurring (¶[0185]).
Regarding claim 16, Shalon teaches the method of Claim 12.

Regarding claim 17, Shalon teaches the method of Claim 13.
Shalon further teaches wherein at least one of the plurality of sensors comprises an environmental sensor (¶[0217]), and wherein the method further comprises 
detecting environmental information in a vicinity of the subject during the occurrence of the habit via the environmental sensor (¶[0217], e.g.), and wherein the analyzing step comprises 
determining one or more environmental factors that caused the physiological and/or psychological stress associated with the habit (¶[0329] weather influences consumption of liquids, ¶[0335] restaurant location).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,722,418 to Bro teaches a behavior modification supporting telecommunications device.
U.S. Patent Application Publication No. 2002/0019586 to Teller et al. teaches a sensor and telecommunications system for monitoring stress and healthy/unhealthy habits in context.
U.S. Patent Application Publication No. 2008/0004904 to Tran teaches a networked system for monitoring patient behaviors including habits and medication compliance.
U.S. Patent No. 7,324,668 to Rubinstenn et al. teaches logging user habits and patterns including smoking, lifestyle, environmental, and other factors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/           Examiner, Art Unit 3792          

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792